     Case: 1:18-cv-02523 Document #: 53 Filed: 09/09/19 Page 1 of 5 PageID #:168




                IN THE UNITED STATES DISTRICT COURT
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

WILLIAM E. AMOR,                                  )
                                                  )
                Plaintiff,                        )
      v.                                          )    Case No. 1:18-cv-02523
                                                  )
NAPERVILLE POLICE OFFICERS                        )
MICHAEL CROSS; ROBERT                             )
GUERRERI; THE ESTATE OF MARK                      )
CARLSON; BRIAN CUNNINGHAM; JON                    )
LIPSKY; OTHER UNIDENTIFIED                        )
NAPERVILLE POLICE OFFICERS; and                   )
THE CITY OF NAPERVILLE,                           )
                                                  )
                Defendants.

                            PLAINTIFF’S COUNSEL’S
                       RESPONSE TO PLAINTIFF’S MOTION TO
                             SUBSTITUTE COUNSEL

      NOW COMES the Law Firm of Kathleen T. Zellner and Associates with this

Reply to Plaintiff’s Motion to Substitute Counsel and states as follows:

      1.        Undersigned Counsel’s law firm has no objection to the requested

substitution.

      2.        Undersigned Counsel has given notice that there is a lien on this file.

      3.        Undersigned Counsel feels an obligation to respond to paragraph 6 of

Plaintiff’s motion stating that Undersigned Counsel “contacted Mr. Amor, signed a

retainer agreement with him, and then hastily filed this civil suit—well before the

Certificate of Innocence Proceedings had been resolved.” (Doc. 51, ¶ 6).




                                              1
     Case: 1:18-cv-02523 Document #: 53 Filed: 09/09/19 Page 2 of 5 PageID #:168




      4.     In response, Undersigned Counsel wants to make clear that the allegation

in paragraph 6 of Plaintiff’s motion is a false allegation. Undersigned Counsel did not

contact Mr. Amor.

      5.     The true events that led to the termination of the movant law firm (with

which Mr. Amor had no contract) and Mr. Amor’s hiring of Undersigned Counsel are

set forth in the attached affidavit, signed by Mr. Amor and attached hereto as Exhibit

A.

Respectfully submitted,



/s/ Kathleen T. Zellner
Kathleen T. Zellner
On behalf of Plaintiff
Kathleen T. Zellner & Associates, P.C.
1901 Butterfield Road, #650
Downers Grove, IL 60515
(Ph): (630) 955-1212
Email: attorneys@zellnerlawoffices.com




                                   Proof of Service

      I hereby certify that I have served the foregoing document to all counsel of record
on September 9, 2019, by means of the Court’s electronic case filing system.

                                           Respectfully submitted,

                                           /s/ Kathleen T. Zellner
                                           Kathleen T. Zellner
                                           Kathleen T. Zellner & Associates, P.C.
                                           1901 Butterfield Road, Suite 650
                                           Downers Grove, Illinois 60515
                                           Phone: (630) 955-1212
                                           Email: attorneys@zellnerlawoffices.com



                                           2
Case: 1:18-cv-02523 Document #: 53 Filed: 09/09/19 Page 3 of 5 PageID #:168




                                                                 EXHIBIT A
Case: 1:18-cv-02523 Document #: 53 Filed: 09/09/19 Page 4 of 5 PageID #:168
Case: 1:18-cv-02523 Document #: 53 Filed: 09/09/19 Page 5 of 5 PageID #:168
